UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :            2/26/2019
 HANS GEORGE ALEXANDER,                                       :
                                              Plaintiff,      :
                                                              :   17 Civ. 3170 (LGS)
                            -against-                         :
                                                              :         ORDER
 CITY OF NEW YORK,                                            :
                                              Defendants. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on February 8, 2019, Judge Debra Freeman issued a Report and

Recommendation to sanction Plaintiff for discovery violations (Dkt. No. 73);

        WHEREAS, as stated in Judge Freeman’s February 8, 2019, Report and

Recommendation, the parties “have fourteen (14) days from service of this Report to file written

objections” (Dkt. No. 73);

        WHEREAS, no timely objection was filed;

        WHEREAS, in reviewing a Report and Recommendation of a magistrate judge, a district

judge “may accept, reject, or modify, in whole or in part, the findings or recommendations made

by the magistrate judge.” 28 U.S.C. § 636(b)(1). “In a case such as this one, where no timely

objection has been made, a district court need only satisfy itself that there is no clear error on the

face of the record.” Poulos v. City of New York, No. 14 Civ. 3023, 2018 WL 3745661, at *1

(S.D.N.Y. Aug. 6, 2018) (internal quotation marks omitted).

        WHEREAS, the Court finds no clear error on the face of the record. It is hereby

        ORDERED that the Report and Recommendation is adopted. For the reasons stated in

the Report and Recommendation, Defendant’s motion to dismiss for failure to prosecute is

DENIED and Defendant’s motion for preclusive sanctions is GRANTED such that (1) Plaintiff
shall be precluded from introducing into evidence, for any purpose, either on summary judgment

or at trial, any affidavit he submitted to the state court in connection with his underlying criminal

case; and (2) Plaintiff shall be precluded from claiming, either on summary judgment or at trial,

any economic damages resulting from the arrest’s impact on his ability to open a bank account.

       The Clerk of Court is respectfully directed to close the open motion at Docket No. 68 and

mail a copy of this Order to pro se Plaintiff.


Dated: February 26, 2019
       New York, New York




                                                  2
